         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 1 of 33



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEUROSURGICAL CARE, LLC         :
                                :
            Plaintiff,          :
                                :
        v.                      :                     Case No. 2:19-cv-05751-JMY
                                :
BIEGLER GMBH; SOLACE            :
ADVANCEMENT, LLC; JAMES W.      :
CARPENTER; DOC SOLUTIONS LLC; :
MARK KAISER; LIZ O’NEILL; ABC :
CORPS 1-50; and JOHN DOES 1-50, :
                                :
            Defendants.

                              FIRST AMENDED COMPLAINT

        Plaintiff, Neurosurgical Care, LLC, a Pennsylvania Limited Liability Company

(“Neurosurgical Care” or “Plaintiff”), by and through its undersigned attorneys, brings this

Complaint against Defendants Biegler GmbH (“Biegler”), Solace Advancement LLC (“Solace

Advancement”), James W. Carpenter (“Carpenter”), Doc Solutions LLC (“Doc Solutions”),

Mark Kaiser (“Kaiser”), Liz O’Neill (“O’Neill”), ABC Corps. 1-50, and John Does 1-50

(collectively referred to as “Defendants”). In support of its Complaint, Plaintiff Neurosurgical

Care hereby alleges as follows.

                                         BACKGROUND

        1.      The Stivax System (“Stivax”) is a single use, battery-powered, electrical nerve

stimulator which is used for the stimulation of the cranial nerves innervating the ear to treat back,

joint and arthritic pain.

        2.      Defendants orchestrated a fraudulent marketing scheme to sell Stivax in the

United States as Medicare reimbursable, knowing at all times it was not. As a result of this

fraudulent scheme, purchasers of Stivax across the nation, like Plaintiff, purchased Stivax from
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 2 of 33



Defendants, administered Stivax to patients, and, relying on Defendants’ misrepresentations that

Stivax was Medicare reimbursable, billed Medicare.

       3.     Stivax is manufactured by Biegler, who also manufactured the P-STIM System

(“P-STIM”). Although Biegler was likely advised by CMS in November 2014 that P-STIM was

not eligible for Medicare reimbursement, CMS publicly declared P-STIM was not Medicare

reimbursable on October 22, 2015. This fact was known to the P-STIM distribution network in

the United States, which included Defendant James W. Carpenter through an entity he owned

known as Eagle Advancement Institute.

       4.     By April 24, 2016, Biegler sought approval from the U.S. Food & Drug

Administration (“FDA”) to market a repackaged P-STIM product, Stivax, and did so based on

the representation that Stivax was the substantial equivalent of P-STIM. FDA approved this

request on May 26, 2016, and concluded Stivax was the substantial equivalent to its predicate

device, P-STIM.

       5.     Once approved in May 2016, only a few months after P-STIM was announced as

ineligible for Medicare reimbursement, Stivax was being imported to the United States pursuant

to Biegler’s agreement with Solace Advancement founded by Carpenter; and distributed and sold

across the United States pursuant to distribution agreements between Solace Advancement and

distributors like Doc Solutions, ABC Corps and John Does. This is the Stivax Enterprise, and its

purpose was to sell Stivax throughout the United States, and it did so pursuant to the common

scheme or plan which included knowingly misrepresenting Stivax as Medicare reimbursable.

       6.     Based on the misrepresentation by the Stivax Enterprise that Stivax was Medicare

reimbursable, Plaintiff and the Class purchased Stivax and submitted claims to Medicare for




                                               2
            Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 3 of 33



reimbursement. The impact of this conduct, improper Sivax claims being submitted to Medicare

for reimbursement based on the misrepresentations of the Stivax Enterprise, is ongoing.

                                              PARTIES

PLAINTIFF NEUROSURGICAL CARE, LLC

       7.        Plaintiff Neurosurgical Care is a Pennsylvania Limited Liability Company that

provides outpatient medical services, located in Royersford, Pennsylvania.

       8.        Neurosurgical Care was founded by Dr. Sagi Kuznits, a board-certified and

practicing neurosurgeon, who performs mainly inpatient neurosurgeries at hospitals in Paoli,

Pottstown, and Phoenixville, Pennsylvania, and for some of these hospitals he is the only

neurosurgeon.

       9.        Dr. Kuznits performs spinal surgeries to alleviate pain arising from impinged

nerves and weakened spine segments due to degenerative, traumatic, neoplastic, and infectious

etiology.

       10.       At Neurosurgical Care, Dr. Kuznits provides pre-operative and post-operative

care to patients, as well as offers alternatives to invasive surgeries to improve the management of

severe, chronic pain.

       11.       While trained as a surgeon, Dr. Kuznits is interested in using all modalities he has

found effective to improve the control of severe, chronic pain, including less invasive electronic

stimulation procedures that do not have the potential concomitant addictive effects of opioid

prescriptions.

       12.       One technology that Dr. Kuznits has found effective for his patients’ pain

management is neurostimulation, a method of stimulating the nervous system to assist

individuals in reducing their chronic pain.




                                                  3
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 4 of 33



       13.     In particular, Dr. Kuznits used and administered Stivax to his patients in order to

assist with the treatment of their chronic pain.

       14.     Stivax was marketed and sold to Dr. Kuznits by Doc Solutions and Mark Kaiser,

an authorized Stivax distributor.

       15.     Doc Solutions and Mark Kaiser specifically advised Neurosurgical Care to bill

Medicare and other government health care payors for Stivax using codes that they knew to be

improper.

       16.     Neurosurgical Care used these codes, and, as a result, has been harmed by the

fraudulent billing and coding information provided by Doc Solutions and Mark Kaiser.

       17.     Neurosurgical Care seeks damages from Doc Solutions and Mark Kaiser to

compensate for the damages suffered as a result of the knowingly fraudulent information peddled

by Doc Solutions and Mark Kaiser.

       18.     In November 2016, Dr. Kuznits worked with Tena Harwick, Accounting for

Eagle Advancement Institute, to secure his P-STIM System training through the portal Pstim.us,

and he received his P-STIM System training certificate on or around November 14, 2016. The

Pstim.us portal is no longer operational, and Tena Harwick serves the same role for Solace

Advancement who is the U.S. Distributor for Stivax.

       19.     In December 2018, Plaintiff Neurosurgical Care and Dr. Sagi Kuznits received

Civil Investigative Demands from the United States Attorney’s Office for the Eastern District of

Pennsylvania and have been subjected to an investigation relating to their billing of Stivax under

Medicare billing code L8679 as directed by the Stivax Enterprise.




                                                   4
           Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 5 of 33



DEFENDANT BIEGLER GMBH

          20.   Defendant Biegler GmbH is an Austrian company with its principal place of

business in Mauerbach, Austria.

          21.   Biegler is the manufacturer of both the P-STIM and Stivax devices, and

responsible for the FDA approval to market both P-STIM and Stivax in the United States.

          22.   Biegler retained the services of Promedic, Inc., and its President Paul Dryden, as

their Agent in the United States to obtain approval from the FDA to market both P-STIM and

Stivax.

          23.   Biegler communicated directly with CMS and victims of the Stivax Enterprise’s

fraudulent scheme via e-mail and letter about P-STIM and/or Stivax.

          24.   Biegler engaged Carpenter and Solace Advancement as the U.S. Distributor for

Stivax.

          25.   Biegler knowingly misrepresented Stivax as Medicare reimbursable to Plaintiff

and other Class members through the Stivax Enterprise.

DEFENDANTS SOLACE ADVANCEMENT LLC and JAMES W. CARPENTER

          26.   Defendant Solace Advancement LLC is a Michigan Limited Liability Company

owned and operated by James W. Carpenter.

          27.   Solace Advancement operates as the primary U.S. distributor for Stivax pursuant

to its contract with Biegler.

          28.   Solace Advancement distributes Stivax across the United States pursuant to

agreements with other distributors it engages, including Doc Solutions, ABC Corps. 1-50 and

John Does 1-50.




                                                5
          Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 6 of 33



       29.     Solace Advancement is a distributor of Stivax, and promoted, marketed, and

distributed Stivax to Neurosurgical Care and other Class Members.

       30.     Solace Advancement and Carpenter knowingly misrepresented Stivax as

Medicare reimbursable to Plaintiff and other Class members through the operation of the Stivax

Enterprise.

       31.     Carpenter also owns Eagle Advancement Institute, who is the U.S. distributor for

P-STIM.

       32.     Carpenter is personally liable for the actions of Solace Advancement and the

Stivax Enterprise because it was established to perpetrate the fraud of the Stivax Enterprise, and

upon information and belief, it is undercapitalized, operates without corporate formalities, and

fails to maintain an independent corporate identity.

DEFENDANTS DOC SOLUTIONS LLC, MARK KAISER AND LIZ O’NEILL

       33.     Defendant Doc Solutions LLC (“Doc Solutions”) is a Florida Limited Liability

Company, with a principal place of business listed at 6160 State Road 70 E #103, Bradenton, FL

34203, and a mailing address of 1767 Lakewood Ranch Blvd. #326, Bradenton, FL 34211. Doc

Solutions is owned by Kaiser and O’Neill.

       34.     Doc Solutions is a distributor of Stivax, and promoted, marketed, and distributed

Stivax to Plaintiff and other Class Members pursuant to its agreement with Solace Advancement.

       35.     Doc Solutions and Kaiser knowingly misrepresented Stivax as Medicare

reimbursable to Plaintiff and other Class members through the operation of the Stivax Enterprise.

       36.     Kaiser and O’Neill are personally liable for the actions of Doc Solutions and the

Stivax Enterprise because it was established to perpetrate the fraud of the Stivax Enterprise, and




                                                 6
           Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 7 of 33



upon information and belief, it is undercapitalized, operates without corporate formalities, and

fails to maintain an independent corporate identity.

DEFENDANTS ABC CORPS 1-50 and JOHN DOES 1-50

        37.     Defendants ABC Corps 1-50 and John Does 1-50 are corporate entitles and

individuals within the Stivax Enterprise that Defendants’ co-conspirators yet to be identified, but

are known to Biegler, Solace Advancement and/or Carpenter.

                                JURISDICTION AND VENUE

        38.     Plaintiff repeats, realleges, and incorporates here by reference each of the

foregoing and subsequent allegations of this Complaint as if set forth fully herein.

        39.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, because

this is a civil action between citizens of different states and the amount in controversy exceeds

$75,000.

        40.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

18 U.S.C. § 1964(c) as Plaintiff contends that Defendants committed violations of 18 U.S.C.

§§1962(c), (d).

        41.     This Court has personal jurisdiction over the Defendants because they did

business in this state and District, and they have sufficient minimum contacts in this state and

District through the promotion, marketing, and sale of Stivax in this state and District, such that

the exercise of jurisdiction by this Court is permissible under traditional notions of fair play and

substantial justice.

        42.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claims here occurred in the Eastern District of

Pennsylvania. Defendants marketed and sold Stivax in this state and District, Defendants received




                                                 7
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 8 of 33



substantial compensation and profits from the sale of Stivax within this state and District, and

engaged in deliberate or, at best, negligent misrepresentations concerning the correct billing,

coding, and reimbursement for Stivax within this state and District, and the transactions between

the Defendants and Neurosurgical Care LLC occurred in this state and District, and a substantial

part of the property that is the subject of this action is situated in the District.

        43.     Venue is also proper under Section 1391(c) because Defendants are subject to this

Court’s personal jurisdiction in the District.

                                   FACTUAL BACKGROUND

    A. THE P-STIM SYSTEM

        44.     The P-STIM System is a miniaturized, battery-powered, transcutaneous electrical

nerve stimulator that has a pre-programmed frequency, pulse, and duration for the stimulation of

auricular acupuncture points. The P-STIM System is intended for use as an electro-acupuncture

device to stimulate appropriate auricular acupuncture points.

        45.     On January 17, 2005, Biegler, through its U.S. distributor at the time,

NeuroScience Therapy Corp., submitted a premarket approval application (“PMA”) to the FDA

pursuant to Section 510(k) (K050123). On March 30, 2006, the FDA determined the P-STIM

System was the substantial equivalent to legally marketed predicate devices prior to May 28,

1976, so Biegler was able to market the P-STIM System.

        46.     Biegler manufactured the P-STIM and distributed it through a licensing

arrangement with Dyansys, Inc. until July 2013. In May 2013, Biegler learned the principal of

Dyansys, Inc., Srini Nageshwar, applied to CMS seeking the creation of a billing code within the

Healthcare Common Procedure Coding System (“HCPCS”) for the P-STIM System. No HCPCS

code existed for the P-STIM System.




                                                    8
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 9 of 33



       47.     CMS scheduled the request for a hearing on May 29, 2013 during a HCPCS

Public Meeting as Agenda Item #6. Biegler objected to the HCPCS code application submitted

by Mr. Nageshwar on May 23, 2013, explaining that Mr. Nageshwar was not the manufacturer of

P-STIM and not authorized by Beigler to submit the application. See May 23, 2013, Letter from

Ingeborg Biegler, Managing Director of Biegler attached as Exhibit A.

       48.     Biegler requested CMS remove the application to create a HCPCS code for the P-

STIM System from the May 29, 2013 Agenda, stating it is Biegler’s “intention to pursue a

HCPCS code at some future time when we are ready to do so ….” Id. The Agenda item was

removed an no decision rendered regarding a billing code during the May 23, 2013 HCPCS

Public Meeting.

       49.     After Biegler terminated Dyansys, Biegler entered into a distribution and

licensing arrangement with Innovative Health Solutions, Inc. (“IHS”) and Eagle Advancement

Institute to distribute the P-STIM System in the United States.

       50.     On March 28, 2014, Biegler engaged ProMedic, Inc. and its President, Paul

Dryden, to submit another PMA for the P-STIM System (K140788).

       51.     While the PMA for the P-STIM System (K140788) was pending, upon

information and belief, Biegler orchestrated the submission of Agenda Item #14 to the CMS

HCPCS Public Meeting Agenda on May 28, 2014: “Request to establish a new level II HCPCS

code to identify an auricular point stimulation (Electro-Acupuncture Stimulator) device, trade

name: P-STIM.” (CMS HCPCS Public Meeting Agenda for supplies and “Other,” May 28, 2014

attached as Exhibit B.) During this Public Meeting, CMS’s preliminary coding decision stated:

“Based on our preliminary benefit category analysis, we believe that there would be no Medicare

payment for this item.” Id.




                                                9
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 10 of 33



        52.     As of May 28, 2014, Biegler, IHS and Eagle Advancement Institute had notice

that P-STIM was not reimbursable by Medicare.

        53.     After CMS issued its preliminary decision rejecting Medicare reimbursement for

the P-STIM System, on June 27, 2014 just as in 2006, the FDA determined the P-STIM System

was the substantial equivalent to legally marketed predicate devices prior to May 28, 1976, or

other reclassified devices, so Biegler was able to market the P-STIM System.

        54.     Although final decisions are not made at these public meetings, the applicant,

Biegler, was notified of CMS’s final decision that no Medicare payment was available for the P-

STIM System in November. Therefore, upon information and belief, Beigler, directly or through

ProMedic, Inc., confidentially received notice from CMS in November 2014 of CMS’s final

decision that there would be no HCPCS code added and, therefore, no Medicare payment for P-

STIM.

        55.     On October 22, 2015, the Durable Medical Equipment Medicare Administrative

Contractors (“DME MAC”) issued a public Joint DME MAC Publication, titled “P-stim®

Device – Correct Coding,” stating:

        Recently the DME MAC contractors have received inquiries about the P-stim®
        auricular stimulation device (Biegler GmbH). The P-stim® is a miniaturized
        electro-acupuncture device for use in the practice of acupuncture by qualified
        practitioners of acupuncture. It provides auriculo-point stimulation treatment over
        several days. This item is not reimbursable by Medicare. Claims submitted to the
        DME MACs for the P-Stim® device must be coded A9270 (Noncovered item or
        service).

https://www.cgsmedicare.com/jb/pubs/news/resrc/cope695-033.html (emphasis added) attached
as Exhibit C.

        56.     After this October 2015 Joint DME MAC Publication, Biegler, IHS and Eagle

Advancement Institute had actual knowledge that the P-STIM System was not reimbursable by




                                                10
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 11 of 33



Medicare, and any Medicare claim submitted other than pursuant to code A9270 (Noncovered

item or service) was contrary to CMS’s express direction.

      B. THE STIVAX SYSTEM

        57.    Like the P-STIM System, the Stivax System is a single use, battery-powered,

electrical nerve stimulator which is used for the stimulation of the vagus nerve via the ear. The

device connects an electrode cable to two sterile (radiation) acupuncture needles that have been

applied by a healthcare practitioner. The stimulator connects to a clip holder on medical grade

adhesive tape. The stimulator (with tape) adheres to the patient, behind the ear. See FDA Ltr. to

Biegler, dated May 26, 2016, attached as Exhibit D.

        58.    Soon after it was publicly announced that P-STIM was unequivocally not Medicare

reimbursable, Biegler, again through Promedic, Inc., sought approval from the FDA to market the

Stivax System (K152571) as the substantial equivalent to its predicate device, the P-STIM System

(K140788). Id. The products are virtually identical based on the device comparison submitted to the

FDA, and states: “Biegler maintains the Stivax System is substantially equivalent to the predicate

device in indications for use, patient population, and environment for sue, technology

characteristics, specifications / performance and compliance with the same international standards.”

Id.

        59.    On May 26, 2016, the FDA granted Biegler’s PMA to market the Stivax System as

the substantial equivalent of the P-STIM System. Id.

        60.    Biegler engaged Solace Advancement as the U.S. distributor for the Stivax System.

Solace Advancement, in turn, contracted with other distributors, such as Doc Solutions and John

Doe Defendants, to sell the Stivax System across the United States.




                                                11
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 12 of 33



       61.    In April 2017, Dr. Kuznits worked with Tena Harwick, now Accounting for

Solace Advancement, to secure his Stivax System.

   C. DEFENDANTS’ FRAUDULENT SCHEME

       62.    Defendants orchestrated a fraudulent marketing scheme to sell Stivax in the

United States as Medicare reimbursable, knowing at all times it was not. As a result of this

fraudulent scheme, purchasers of Stivax across the nation, like Plaintiff, purchased Stivax from

Defendants, administered it to patients, and billed Medicare relying on Defendants’

misrepresentations that Stivax was Medicare reimbursable.

       63.    Stivax is manufactured by Biegler, who was also the manufacturer of P-STIM.

Beginning in no later than Summer 2013, P-STIM was being marketed and distributed in the

United States by Eagle Advancement Institute, which is owned by Carpenter. Carpenter is

likewise the owner/operator of Solace Advancement, who became the U.S. Distributor for Stivax

in 2016 after being approved by the FDA in May 2016.

       64.     Since 2013, Biegler and Carpenter knew or should have known P-STIM was not

Medicare reimbursable. In May 2013, Biegler wrote CMS to request withdrawal of a pending

request for a billing code within the HPCPS, which was granted. At this point, Biegler and

Carpenter should have known P-STIM is not Medicare reimbursable.

       65.    In March 2014, Biegler retained the services of a consultant, Promedic, Inc. and

its President Paul Dryden, to serve as its agent in submitting a new request for P-STIM to the

FDA for a PMA relying on the original P-STIM as the predicate device to which it was

substantially equivalent. The FDA granted this P-STIM PMA on June 27, 2014.

       66.    While this PMA was pending, Biegler, either directly or through Promedic, Inc.,

submitted a new request to CMS for approval of a HCPCS billing code for P-STIM. This




                                              12
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 13 of 33



request recognized “that there are no existing HCPCS codes that adequately describe [“P-

STIM”]. The minutes from the May 28, 2014, CMS concluded under “Medicare Payment” as

follows: “Based on our preliminary benefit category analysis, we believe that there would be no

Medicare payment for these items.”

        67.    In November 2014, upon information and belief, CMS sent Biegler and/or

Promedic, Inc. notification of its final decision that there would be no Medicare payment for P-

STIM.

        68.    Biegler continued to manufacture P-STIM, and Carpenter, through Eagle

Advancement Institute, continued to distribute and sell P-STIM in the United States without

disclosing it was not Medicare reimbursable.

        69.    Ultimately, on October 22, 2015, CMS publicly declared P-STIM was not

Medicare reimbursable. Nonetheless, Biegler and Carpenter continued to sell P-STIM without

disclosing to customers it was not Medicare reimbursable.

        70.    Knowing P-STIM was not Medicare reimbursable, Biegler, through its agent

Promedic, Inc., sought to repackage P-STIM as Stivax and again sell it in the United States as

Medicare reimbursable. Without the Medicare eligible patient population, there is no demand for

either P-STIM or Stivax.

        71.    In April 2016, Biegler sought FDA approval to market its repackaged P-STIM

product, Stivax, and did so based on the representation that Stivax was the substantial equivalent

of P-STIM.     In the FDA PMA, Biegler stated: “Biegler maintains the Stivax System is

substantially equivalent to the predicate device [P-STIM] in indications for use, patient

population, and environment for use, technology characteristics, specifications / performance and

compliance with the same international standards.” FDA agreed and approved this request on




                                               13
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 14 of 33



May 26, 2016, and concluded Stivax was the substantial equivalent to its predicate device, P-

STIM.

        72.    Carpenter remained Biegler’s U.S. distributor for Stivax pursuant to a written

agreement, just as it was for P-STIM, but now under a different LLC, Solace Advancement.

Biegler, Carpenter and/or Solace Advancement enlisted a distribution network throughout the

United States, again pursuant to written agreements, that included Doc Solutions, Kaiser,

O’Neill, ABC Corps 1-50 and John Does 1-50. This is the Stivax Enterprise and its purpose was

to sell Stivax in the United States, and it did so by knowingly misrepresenting Stivax as

reimbursable by Medicare.

        73.    The Stivax Enterprise knew Stivax was not reimbursable by Medicare, despite

representing to its customers, such as Plaintiff, via mail and/or wires that Stivax was

reimbursable by Medicare.

        74.    In furtherance of their scheme, the Stivax Enterprise employed consultants to

support their knowing misrepresentation that Stivax was Medicare reimbursable.

        75.    The Stivax Enterprise retained Dr. Timothy Warren of Titan Medical Compliance

to perpetuate their fraud.   In fact, Dr. Warren had a designated email address for Stivax:

stivax@titanmedicalcompliance.com. Dr. Warren and Titan Medical Compliance’s role was to

advise Stivax customers enlisted by the Stivax Enterprise that Stivax could be billed to Medicare,

it would be reimbursed and the coding to use in doing so. This was all false.

   D. PLAINITFF IS VICTIMIZED BY DEFENDANTS’ FRAUDULENT SCHEME

        76.    In early 2017, Kaiser, on behalf of Stivax distributor Doc Solutions, visited

Neurosurgical Care at its location in Royersford, Pennsylvania to market, promote and sell




                                               14
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 15 of 33



Stivax. On March 15, 2017, Kaiser introduced Dr. Kuznits to Dr. Warren via e-mail to discuss

“compliance matters of the Stivax device.”

       77.       On March 14, 2017, Dr. Kuznits emailed Kaiser to determine whether it was

appropriate to bill for Stivax under Medicare reimbursement code L8679. See Exhibit E, Mar.

14, 2017 Email Correspondence.

       78.       Kaiser responded on the same day by sending the LinkedIn page of a purported

compliance officer of Doc Solutions to vouch for the Stivax Enterprise’s false claim that Stivax

was Medicare reimbursable pursuant to code L8679. Id.

       79.       On March 15, 2017, Kaiser connected Dr. Kuznits with Dr. Tim Warren of Titan

Medical Compliance “regarding compliance matters of the Stivax device.” See Exhibit F, Mar.

15, 2017 Email Correspondence.

       80.       On March 17, 2017, Kaiser connected Dr. Kuznits to Dr. Alex Landfield, another

physician who was using Stivax. See Exhibit G, 3-17-2017 Email Correspondence. Kaiser

connected Dr. Kuznits to Dr. Landfield, who responded on March 18, 2017, that he had been

billing Medicare for Stivax based on the misrepresentations of the Stivax Enterprise, stating that

“we have been billing as recommended by [Kaiser and Doc Solutions] and have not had

problems.” Id.

       81.       On March 24, 2017, after Kaiser and Doc Solutions provided Medicare billing

codes for Stivax, Dr. Kuznits again requested confirmation from Dr. Warren that the Stivax

Enterprise’s false representation that Stivax was reimbursable by Medicare using billing code

L8679. See Exhibit H, Mar. 24, 2017 Email.

       82.       On April 3, 2107, Neurosurgical Care received an email from Solace

Advancement, Tena Harwick, welcoming them to Stivax.




                                               15
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 16 of 33



       83.        On December 13, 2017, the Stivax Enterprise further memorialized its coding

misrepresentations, stating: “After working closely with our compliance team over the past few

weeks we are very happy to announce a new coding set that is to be used effective immediately.”

See Exhibit I, Dec. 13, 2017 Email.          Kaiser sent Dr. Kuznits a Stivax coding via email,

representing that the memo was to be viewed “as a way to proceed forward” and was the product

of work with their compliance team. Id. These coding misrepresentations were reinforced with

educational conference calls on how to proceed with Stivax coding in the offices of customers of

the Stivax Enterprise, including Plaintiff. Id.

       84.        This coding set again identifies Medicare billing code L6789 as an appropriate

Medicare reimbursement code for Stivax restating the fraudulent scheme of the Stivax

Enterprise. Id.

       85.        The Stivax Enterprise repeatedly and knowingly made these false and misleading

misrepresentations with the intent of inducing their customers, including Neurosurgical Care, to

purchase Stivax.

       86.        Neurosurgical Care relied on the misrepresentations of the Stivax Enterprise.

       87.        Based on these repeated fraudulent misrepresentations by the Stivax Enterprise,

Neurosurgical Care began purchasing Stivax from Doc Solutions starting in April 2017 and

continued to purchase Stivax up to and including through June 2018. Plaintiff would not have

purchased Stivax or otherwise billed Medicare for Stivax absent these fraudulent

misrepresentations.

       88.        Contrary to the representations of the Stivax Enterprise, L8679 was not a valid

reimbursement code for use with Stivax and Stivax was not reimbursable by Medicare, just as P-

STIM was not Medicare reimbursable.




                                                  16
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 17 of 33



       89.       The Stivax Enterprise intentionally and knowingly misrepresented that Stivax is

reimbursable under Medicare using Medicare billing code L8679.

       90.       Relying on the misrepresentations of the Stivax Enterprise, Neurosurgical Care

billed code L8679 for roughly 58 claims for applying the Stivax procedure, for a total of roughly

$396,973.58.

       91.       On July 12, 2018, SafeGuard Services LLC, the Northeastern Unified Program

Integrity Contractor for the CMS conducted an audit of Neurosurgical Care and concluded the

Stivax procedures reimbursed under code L8679 were not reimbursable by Medicare.

       92.       On September 13, 2018, Neurosurgical Care received the audit report from the

on-site visit conducted by SafeGuard Services.

       93.       The audit report concluded that certain reimbursed procedures, including

procedures that used billing code L8679 for Stivax, would be denied and are not Medicare

reimbursable.

       94.       Immediately thereafter, Neurosurgical care stopped billing the L8679 code after

becoming aware of the potential error in using this code.

       95.       In December 2018, Plaintiff Neurosurgical Care and Dr. Sagi Kuznits received

Civil Investigative Demands from the United States Attorney’s Office for the Eastern District of

Pennsylvania and have been subjected to an investigation relating to their billing of Stivax under

Medicare billing code L8679 as directed by the Stivax Enterprise.

       96.       Despite being a victim of a fraud by the Stivax Enterprise, Neurosurgical Care has

been forced to spend significant funds in connection with defending itself against this

investigation.




                                                 17
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 18 of 33



       97.     Neurosurgical Care is similarly situated to customers of the Stivax Enterprise

across the United States. Medical practices and practitioners continue to rely on the

misrepresentations of the Stivax Enterprise falsely claiming Stivax is Medicare reimbursable, so

the victims of the Stivax Enterprise’s fraudulent scheme are ongoing.

See e.g. https://signalhg.com/supplies/stivax-about/; https://integratedspineandjoint.com/stivax;

https://www.paincentersa.com/stivaxneurostimulator; https://www.schechtermd.com/stivax/;

https://www.spinevuetx.com/; https://www.anderson-medical-

center.com/2019/06/14/neurostimulation-therapy-life-changing-relief-from-chronic-pain-

neuropathy/; http://chantillyfamilypractice.com/stivax/;

https://yourinfinitehealth.com/services/stivax-neurostimulator/.

                                   CLASS ALLEGATIONS

       98.     Plaintiff brings this action pursuant to the provisions of Rules 23(a), 23(b)(2), and

23(b)(3) of the Federal Rules of Civil Procedure, on behalf of themselves and the following

proposed classes:

       99.     Plaintiff brings these claims on behalf of the following National Injunctive /

Declaratory Relief Class pursuant to Rule 23(b)(2):

       All persons and entities in the United States who billed Medicare for Stivax.

       100.    Plaintiff brings these claims on behalf of the following National Damages Class

pursuant to Rule 23(b)(3):

       All persons and entities in the United States who billed Medicare for Stivax.

       101.    Plaintiff brings these claims on behalf of the following Pennsylvania State

Damages Class pursuant to Rule 23(b)(3):




                                                18
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 19 of 33



       All persons and entities in the Commonwealth of Pennsylvania who billed Medicare for

       Stivax.

       102.      The proposed Classes exclude Defendants, their officers, directors and employees,

as well as any judicial officer who presides over this action and members of the judicial officer’s

immediate family.

       103.      Numerosity. The members of the Class are so numerous and geographically

dispersed that individual joinder of all Class members is impracticable pursuant to Rule 23(a)(1).

Additional Class Members victimized by the Stivax Enterprise may be identified during the

pendency of this action and can be notified by recognized, Court-approved notice dissemination

methods, which may include U.S. Mail, electronic mail, Internet postings, and/or published

notice. The identity of all Class Members is readily ascertainable from Stivax claims submitted

to Medicare for reimbursement.

       104.      Commonality. There are issues of fact and law common to all class members

pursuant to Rule 23(a)(2), including but not limited to:

                    Whether Stivax is Medicare reimbursable;

                    Whether the Stivax Enterprise knowingly misrepresented Stivax as Medicare

                     reimbursable;

                    Whether the Stivax Enterprise committed mail and / or wire fraud;

                    Whether Defendants engaged in or conspired to form an enterprise for the

                     purpose of selling Stivax pursuant to the fraudulent scheme alleged herein;

                    Whether Defendants fraudulently misrepresented Stivax as Medicare

                     reimbursable to Plaintiff and the Class;

                    Whether Defendants owe a duty to Plaintiff and the Class;



                                                  19
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 20 of 33



                  Whether Defendants violated the UTCPL in misrepresenting Stivax as

                   Medicare reimbursable;

                  Whether Defendants have been unjustly enriched by misrepresenting Stivax as

                   Medicare reimbursable;

                  The proper measure of damages and monetary relief for Plaintiff and the

                   Classes; and

                  The proper form of injunctive or declaratory relief for Plaintiff and the

                   Classes.

       105.    Typicality.    Plaintiff’s claims are typical of other members of the Classes

pursuant to Rule 23(a)(3) who were victimized by the fraudulent scheme set forth herein

claiming Stivax is Medicare reimbursable.

       106.    Adequacy. Plaintiff will fairly and adequately protect the interests of the Classes,

and have retained counsel experienced in complex class action litigation, including RICO and

consumer law litigation, pursuant to Rule 23(a)(4).

       107.    Federal Rule of Civil Procedure 23(b)(2): The Stivax Enterprise has acted on

grounds generally applicable to Plaintiff and the other members of the Class, thereby making

appropriate final injunctive relief and declaratory relief with respect to the Class as a whole and

end the ongoing injury caused by the fraudulent scheme alleged herein by the Stivax Enterprise.

       108.    The action is maintainable as a class pursuant to Rule 23(b)(3) because questions

of law and fact common to the Classes predominate over any questions affecting only individual

members of the Classes, and because a class action is superior to other available methods for the

fair and efficient adjudication of this controversy. Defendants’ conduct as described herein

stems from common and uniform conduct. Class certification will also obviate the need for



                                                20
          Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 21 of 33



unduly duplicative litigation that might result in inconsistent judgments concerning Defendants’

practices. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all Class Members’ claims in a single action in this forum.

                                      CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

                 VIOLATION OF 18 U.S.C. § 1962(c) – The Stivax Enterprise

          109.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          110.   Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3) who

conducted the affairs of the enterprise, the Stivax Enterprise, through a pattern of racketeering

activity in violation of 18 U.S.C. § 1962(c).

          111.   The Stivax Enterprise is an association-in-fact within the meaning of 18 U.S.C. §

1961(4), consisting of Defendants, including its employees, agents and external consultants like

Biegler, Solace Advancement, Carpenter, Dryden, Dr. Warren, Kaiser, and other as yet unknown

consultants, marketing firms and distribution agents employed by Defendants to promote Stivax.

All entities are persons within the meaning of 18 U.S.C. § 1961(3) and acted to enable

Defendants to fraudulently market Stivax as Medicare reimbursable. The Stivax Enterprise is an

organization that functioned as an ongoing organization and continuing unit.              The Stivax

Enterprise was created and/or used as a tool to effectuate a pattern of racketeering activity. Each

of these entities, including Defendants, is a “person” distinct from the Stivax Enterprise.

          112.   Each of the Defendants, in concert with other participants in the Stivax Enterprise,

created and maintained systematic links for a common purpose to aid in marketing Stivax as

Medicare reimbursable while disregarding evidence to the contrary and improperly inducing


                                                  21
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 22 of 33



Plaintiff and Class members to purchase Stivax and submit Stivax claims to Medicare for

payment based on the fraudulent misrepresentations of the Stivax Enterprise and did receive

substantial revenue from the scheme to promote Stivax as Medicare reimbursable. Such revenue

was exponentially greater than it would have been if Stivax was marketed appropriately to

disclose that Stivax was not Medicare reimbursable. All participants of the Stivax Enterprise

were aware of Defendants’ control over the activities of the Stivax Enterprise in promoting

Stivax. Furthermore, each portion of the enterprise benefited from the existence of the other

parts.

         113.   The Stivax Enterprise engaged in and affected interstate commerce, because, inter

alia, it marketed, promoted, sold, or provided Stivax to thousands of individuals and entities

throughout the United States.

         114.   The named Defendants exerted control over the Stivax Enterprise and

management of the affairs of the Stivax Enterprise.

         115.   Defendants conducted and participated in the affairs of the Stivax Enterprise

through patterns of racketeering activity that includes acts indictable under 18 U.S.C. § 1341

(mail fraud), § 1343 (wire fraud), and § 1952 (use of interstate facilities to conduct unlawful

activity).

         116.   Defendants’     fraudulent   scheme   consisted   of,   inter   alia:   deliberately

misrepresenting that Stivax was Medicare reimbursable so that Plaintiff and members of the

Class paid for Stivax based on the ability to submit valid claims to Medicare for reimbursement.

         117.   Defendants’ use of the mails and wires to perpetuate their fraud involved

thousands of communications, including, but not limited to:




                                                22
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 23 of 33



               a.      Communications with and among the enterprise participants that

misrepresented the safety and risks of Stivax System amongst themselves and others;

               b.      Communications with patients and Class Members, including Plaintiff,

inducing payments for Stivax by misrepresenting it as Medicare reimbursable;

               c.      Receiving the proceeds in the course of and resulting from Defendants’

improper scheme;

               d.      Transmittal and receipt of monies from Medicare; and

               e.      Transmittal and receipt of payments in exchange for, directly or indirectly,

activities in furtherance of the Stivax Enterprise.

       118.    At all times during the fraudulent scheme, Defendants had a legal and ethical

obligation of candor to be honest in dealing with public and private payors, physicians and the

medical community.

       119.    The conduct of the Stivax Enterprise described above constitutes “racketeering

activity” within the meaning of 18 U.S.C. § 1961(1). Defendants’ decisions and activity in

connection with the Stivax Enterprise to routinely conduct its transactions in such a manner

constitutes a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

       120.    The above described racketeering activities amounted to a common course of

conduct intended to deceive and harm Plaintiff and the Class. Each such racketeering activity

was related, had similar purposes, involved similar or the same participants, and methods of

commission, and had similar results affecting the same or similar victims, including Plaintiff and

members of the Class. Defendants’ racketeering activities were part of their ongoing business

and constitute a continuing threat to the property of Plaintiff and the Class.




                                                 23
          Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 24 of 33



          121.   Plaintiff and members of the Class have been injured in their property by reason

of these violations in that Plaintiff and members of the Class paid hundreds of millions of dollars

for Stivax that they would not have paid had Defendants not engaged in this pattern of

racketeering activity.

          122.   The injuries to Plaintiff and members of the Class were directly and proximately

caused by Defendants’ racketeering activity.

          123.   Plaintiff and the Class, directly relied on the racketeering activities of the

Defendants and the Stivax Enterprise. Plaintiff and Class members, both directly and indirectly,

relied on the representations as to the Medicare reimbursability of Stivax as promoted by

Defendants. Further, Defendants perpetuated this reliance by taking the steps of employing

consultants to support their false claim that Stivax was reimbursable by Medicare.

          124.   By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are liable to

Plaintiff and the Class for three times the damages sustained, plus the costs of this suit, including

reasonable attorney’s fees.

          125.   By reason of the foregoing, and as a direct and proximate result of Defendants’

fraudulent misrepresentations, Plaintiff and the Class have suffered damages. Plaintiff and the

Class members are entitled to compensatory damages, equitable and declaratory relief, punitive

damages, costs and reasonable attorneys’ fees.

                                 SECOND CAUSE OF ACTION

                          VIOLATION OF 18 U.S.C. § 1962(d) – RICO
                                      Conspiracy

          126.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.




                                                 24
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 25 of 33



       127.     Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provision of subsection (a), (b), or (c) of this section.”

       128.     Defendants have violated § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c).

The object of this conspiracy has been and is to conduct or participate in, directly or indirectly,

the conduct of the affairs of the Stivax Enterprise described previously through a pattern of

racketeering activity. The corporate defendants conspired with, inter alia, consultants, sales

representatives, medical professionals, academics and other intermediaries to promote Stivax and

suppress information about the Stivax Enterprise’s false representation that Stivax was Medicare

reimbursable.

       129.     Defendants’ co-conspirators have engaged in numerous overt and predicate

fraudulent    racketeering    acts   in   furtherance   of   the   conspiracy,    including   material

misrepresentations and omissions designed to defraud Plaintiff and the Class out of money.

       130.     The nature of the above-described Defendants’ co-conspirators’ acts, material

misrepresentations, and omissions in furtherance of the conspiracy gives rise to an inference that

they not only agreed to the objective of an 18 U.S.C. § 1962(d) violation of RICO by conspiring

to violate 18 U.S.C. § 1962(c), but they were aware that their ongoing fraudulent and

extortionate acts have been and are part of an overall pattern of racketeering activity.

       131.     As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c),

Plaintiff and the Class have been and are continuing to be injured in their business or property as

set forth more fully above.

       132.     Defendants sought to and have engaged in the commission of and continue to

commit overt acts, including the following unlawful racketeering predicate acts:




                                                  25
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 26 of 33



               a.      Multiple instances of mail and wire fraud violations of 18 U.S.C. §§ 1341

                       and 1342;

               b.      Multiple instances of mail fraud violations of 18 U.S.C. §§ 1341 and

                       1346;

               c.      Multiple instances of wire fraud violations of 18 U.S.C §§ 1341 and 1346;

               d.      Multiple instances of unlawful activity in violation of 18 U.S.C. § 1952.

       133.    Defendants’ violations of the above federal laws and the effects thereof detailed

above are continuing and will continue. Plaintiff and members of the Class have been injured in

their property by reason of these violations in that Plaintiff and members of the Class have

purchased Stivax for use on Medicare eligible patients and submitted invalid claims for payment

to Medicare for Stivax pursuant to billing code L8679 that they would not have made had

Defendants not conspired to violate 18 U.S.C. § 1962(c).

       134.    Injuries suffered by Plaintiff and members of the Class were directly and

proximately caused by Defendants’ racketeering activity as described above.

       135.    Plaintiff and the Class directly relied on the racketeering activities of the

Defendants and the Stivax Enterprise.        Plaintiff and the Class members, both directly and

indirectly, relied on the representations that Stivax was Medicare reimbursable as promoted by

Defendants. Further, Defendants perpetuated this reliance by taking the steps of employing

consultants to support their false claim that Stivax was reimbursable by Medicare.

       136.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendant is liable to

Plaintiff and the Class for three times the damages Plaintiff and the Class have sustained, plus

the cost of this suit, including reasonable attorney’s fees.




                                                  26
          Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 27 of 33



          137.   By reason of the foregoing, and as a direct and proximate result of Defendants’

fraudulent misrepresentations, Plaintiff and the Class have suffered damages. Plaintiff and the

Class members are entitled to compensatory damages, equitable and declaratory relief, punitive

damages, costs and reasonable attorneys’ fees.

                                   THIRD CAUSE OF ACTION

                         VIOLATIONS OF THE PENNSYLVANIA
                      UNFAIR TRADE PRACTICES AND CONSUMER
                       PROTECTION LAW (“UTPCPL”), 73 PA.C.S.A.
                                  § 201-1 ET SEQ.

          138.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          139.   At all times material hereto, Defendants were a manufacturer, marketer, seller

and/or distributor of Stivax within the meaning of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law (“UTPCPL”), 73 Pa.C.S.A. § 201-1 et seq.

          140.   At the times material hereto, the conduct described above and throughout this

Complaint took place within the Commonwealth of Pennsylvania and constitutes unfair methods

of competition or unfair or deceptive acts or practices in violation of § 201-2(4), (v), (vii) and

(xxi) of UTPCPL, 73 Pa.C.S.A. § 201-1 et seq.

          141.   The UTPCPL applies to the claims of all the class members because the conduct

which constitutes violations of the UTPCPL by Defendants occurred within the Commonwealth

of Pennsylvania.

          142.   At all times relevant and material hereto, Defendants conducted trade and

commerce within the meaning of the UTPCPL, 73 Pa.C.S.A. § 201-1 et seq.

          143.   Defendants’ deceptive marketing scheme concerning Stivax violates the UTPCPL

because, inter alia, Defendants:



                                                 27
         Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 28 of 33



                a.     Knowingly conceal, suppress, misrepresent or omit material information

                       regarding Stivax’s eligibility for Medicare reimbursement with the intent

                       to induce reliance upon such concealment, suppression, misrepresentation

                       or omission;

                b.     Knowingly misrepresent that Stivax is eligible for reimbursement by

                       Medicare pursuant to any billing code, including L8679; and

                c.     Market, promote, and advertise Stivax as eligible for Medicare

                       reimbursement is deceptive and unfounded.

         144.   Defendants’ concealment, suppression, omissions, misrepresentations, deceptions,

and unconscionable and fraudulent practices has the tendency, capacity, and likelihood to

deceive Plaintiff and the Class members.

         145.   Defendants intend, or consciously disregard, that Plaintiff and the Class members

rely on its concealment, suppression, omissions, misrepresentations, deceptions, and

unconscionable and fraudulent practices, so that they are able to sell Stivax to Plaintiff and the

Class.

         146.   Defendants’ concealment, suppression, omissions, misrepresentations, deceptions,

and unconscionable and fraudulent practices cause Plaintiff and the Class members to suffer

ascertainable losses in the amount of the monies paid for Stivax, or paid in connection with any

governmental action relating to Medicare reimbursement for the Stivax.

         147.   Defendants deceived and continue to deceive consumers.               This conduct

constitutes unfair or deceptive acts or practices within the meaning of the UTPCPL. This effects

or this illegal conduct is ongoing with no indication that it will cease.




                                                  28
          Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 29 of 33



          148.   Defendants’ actions in connection with the advertising, marketing, selling and

distribution of Stivax as set forth herein evidences a lack of good faith, honesty and observance

of fair dealings so as to constitute unconscionable commercial practices, in violation of

UTPCPL, 73 Pa.C.S.A. § 201-1 et seq.

          149.   Plaintiff and the Pennsylvania Class members would not have purchased Stivax

had they known of Defendants’ deceptive and misleading marketing scheme, or the extent of

said scheme.

          150.   Plaintiff and the Class members are accordingly harmed by Defendants’ conduct

in violation of the UTPCPL, 73 Pa.C.S.A. § 201-1 et seq.

          151.   By reason of Defendants’ violations of the UTPCPL described above, Plaintiff

and the Pennsylvania Class members are entitled to recover treble damages, including but not

limited to a full refund of all monies reimbursed by Medicare to Plaintiff and Class members

have received for Stivax claims, any monies paid by Plaintiff and Pennsylvania Class members

in connection with defending governmental claims relating to improper Stivax Medicare

reimbursements, along with equitable relief prayed for herein in this Complaint.

                                 FOURTH CAUSE OF ACTION

                                    UNJUST ENRICHMENT

          152.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          153.   Defendants have been and continue to be enriched by their fraudulent acts and

omissions alleged herein for all states wherein class members reside.

          154.   In exchange for payments they made for Stivax and at the time these payments

were made, Plaintiff and Class members expected that Stivax was reimbursable by Medicare as




                                                 29
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 30 of 33



expressly represented by Defendants.

       155.    Defendants voluntarily accepted and retained these payments with full knowledge

and awareness that, as a result of their wrongdoing, Plaintiff and Class members paid for Stivax

with the intention of submitting claims to Medicare for reimbursement.

       156.    These fraudulent acts and omissions allow Defendants to unlawfully gain profits

that would not have been gained but for Defendants’ fraudulent acts and omissions.

       157.    Plaintiff and the Class members suffered damages due to Defendants’ acts and

omissions as alleged herein.

       158.    Defendants have and continue to be unjustly enriched as a result of their

fraudulent acts and omissions.

       159.    Defendants lack any legal justification for engaging in a course of fraudulent acts

and omissions as alleged herein at Plaintiff’s and the Class’ expense.

       160.    No other remedy at law can adequately compensate Plaintiff and Class members

for the damages occasioned by Defendants’ conscious choice to engage in a course of fraudulent

acts and omissions.

       161.    Plaintiff and Class members are entitled in equity to seek restitution of

Defendants’ wrongful profits, revenues and benefits to the extent and in the amount, deemed

appropriate by the Court and such other relief as the Court deems just and proper to remedy

Defendants’ unjust enrichment.

                                  FIFTH CAUSE OF ACTION

                          FRAUDULENT MISREPRESENTATION

       162.    Plaintiff repeats, realleges, and incorporates here by reference each of the

foregoing and subsequent allegations of this Complaint as if set forth fully herein.




                                                30
        Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 31 of 33



       163.    Defendants represented to Plaintiff on multiple occasions that billing code L8679

for Stivax procedures was appropriate for reimbursement from Medicare.

       164.    These representations were material to the transactions at issue because Plaintiff

purchased Stivax and billed Medicare as instructed by Defendants.

       165.    Defendants made these misrepresentations falsely, with knowledge of their

falsity, or with recklessness as to whether the misrepresentations were true or false.

       166.    Defendants made these misrepresentations with the intent of misleading Plaintiff

and the intent of inducing Plaintiff to rely on the misrepresentations to induce Plaintiff to begin

purchasing Stivax and submitted claims to Medicare for reimbursement of Stivax, which are

ongoing for members of the Classes.

       167.    Plaintiff and the Classes justifiably relied on these misrepresentations and, in

reliance on the misrepresentations, purchased Stivax and billed Stivax to Medicare according to

the codes offered by Defendants.

       168.    As a direct and proximate cause of Defendants’ fraudulent misrepresentations,

Plaintiff and the Classes were harmed in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                            NEGLIGENT MISREPRESENTATION

       169.    Plaintiff repeats, realleges, and incorporates here by reference each of the

foregoing and subsequent allegations of this Complaint as if set forth fully herein.

       170.    Defendants negligently misrepresented to Plaintiff and the Classes that billing

code L8679 for Stivax procedures was appropriate for reimbursement by Medicare.

       171.    Defendants knew or should have known that the material misrepresentations they

made were false.




                                                 31
           Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 32 of 33



       172.     Defendants knowingly made these material misrepresentations with the intent to

induce Plaintiff and members of the Classes to begin purchasing and continue to purchase and

use Stivax.

       173.     As a direct and proximate cause of Defendants’ negligent misrepresentations,

Plaintiff and the Classes were harmed in an amount to be determined at trial.

                                SEVENTH CAUSE OF ACTION

                                         NEGLIGENCE

       174.     Plaintiff repeats, realleges, and incorporates here by reference each of the

foregoing and subsequent allegations of this Complaint as if set forth fully herein.

       175.     Defendants provided information to Plaintiff and members of the Classes which

they knew or should have known was incorrect and false.

       176.     Plaintiff and the Class members reasonably relied on Defendants’ representations

and instructions concerning billing codes for Stivax for Medicare reimbursement.

       177.     Defendants owed Plaintiff and the Classes a duty to provide accurate information

with respect to billing codes for Stivax that Defendants promoted, marketed, and sold to Plaintiff

and the Classes based on the false premise that it was reimbursable by Medicare.

       178.     Defendants breached this duty by providing materially false information regarding

billing codes for the product that Defendants promoted, marketed, and sold to Plaintiff and the

Classes.

       179.     As a direct and proximate cause of this breach, the Plaintiff and the Classes

suffered damages in an amount to be determined at trial.




                                                32
Case 2:19-cv-05751-JMY Document 22 Filed 02/06/20 Page 33 of 33
